SHARPE, J. —
Airheart, who was agent for the defendant at Brunswick, Georgia, owed plaintiff a debt evidenced by three notes. On August 28, 1899, plaintiff received by mail three money orders on defendant aggregating the amount of his debt, bearing date of August 26, 1899, purporting to be signed' by defendant’s treasurer, its traffic manager, and to be countersigned by Airheart as its agent. Thereupon plaintiff marked the notes “paid” and mailed them addressed to Air-heart, but they were afterwards returned to plaintiff’ by the postal authorities in the envelope in which he had euelosed them, the envelope bearing stamp marks indicating that the package had been carried to Brunswick and had not been claimed. Plaintiff sold the money orders but afterwards rescinded the sale, and one of those orders is here sued on.
*523The complaint consists of three counts on the order specially, the same being set out in counts two and six, one count for money had and received, one on an account stated, and one for money loaned. Issues of fact were joined only on plea 1, which averred merely that the ah legations of the complaint were untrue, and plea 8, the averments of which are “that the cause of action is founded upon a paper writing set out in counts two and six of plaintiffs complaint, and said paper writing is without consideration.” A demurrer to plea 8 was interposed, but it was not on any tenable ground, and was properly overruled.
A witness testified in substance that on the evening oí the clay the order purported to have been issued, Air-heart defaulted in his agency and “skipped.” The issue joined on plea 8 presented the material question of whether Airheart paid for the order or drew it without supplying any consideration and as part of a scheme to ' defraud defendant. To that inquiry evidence of the amount for which Airheart defaulted ivas relevant. It was also material to learn whether plaintiff supplied any consideration for the order, and whether the defendant owed him anything recoverable under the common counts. Such matters being under investigation, there was no error in overruling objections to the questions propounded to defendant’s witness as to whether defendant received any money for the order from Air-heart, or in requiring plaintiff to answer the questions addressed to him as to whether he paid for the order in question and whether defendant owed him anything.
The attempt made by plaintiff to cancel and surrender the notes worked no detriment to him for which defendant was responsible. The uncontradicted testimony shows that defendant received nothing for the order, that the same was without consideration, and there was a total absence of evidence to show that the defendant was indebted for anything else. In such condition of the proof the court was right in giving the affirmative charge requested by defendant, and in refusing the opposite charge requested by plaintiff.
Affirmed.